Agreement for Sale of Goods Nr. 00 3 1 9 -01 Dated February, 07, 201 7 Qingdao, China SELLER : Chee Corp. with its principal office located at Guo Fu Center, No. 18 Qin Ling Road, Laoshan District. Qingdao, 266000, China. BUYER : Gaoxie Trading Co., Ltd. with its principal office located at str. Yue Tang Jie, 212, Louxing Qu , Loudi Shi, Hunan Sheng, 417000, China. HAVE AGREED AS FOLLOWS: 1. SUBJECT OF CONTRACT 1.1) According to this contract, the Seller shall sell to the Buyer 3D printed products (hereinafter called the GOODS) as per invoice and price agreed upon the Parties. The Buyer shall accept and pay the price for a Goods agreed by the Parties. 1.2) In case of decrease of demand for the products produced by the Seller on the market the Buyer has right to return the products back to the Seller with the same price as it was bought. 1.3) The property right for the Goods as well as risk of loss or damage shall be passed to the Buyer from the date the Buyer accepted the Goods from the Seller. 2. PRICE OF CONTRACT 2.1) The Seller intends to supply to the Buyer under this Contract the Goods for at least on amount of USD 6200. 2.2) Price of the Goods shall be in $ (USD) 2.3) Agreed prices are the prices specified in Invoice according to which final payment for the Goods is made. 3.
